Citation Nr: 1206969	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable initial evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for sleep apnea.  In addition, the RO granted service connection for peripheral neuropathy of each lower extremity and erectile dysfunction.  The RO assigned 10 percent ratings for peripheral neuropathy of each lower extremity and a noncompensable evaluation for erectile dysfunction.  The Veteran disagreed with the denial of service connection and with the initial ratings assigned for the service-connected disabilities. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal received in September 2008, the Veteran noted he wanted to testify at a hearing before a Veterans Law Judge at the local RO.  By letter dated the next month, the RO asked the Veteran to clarify the type of hearing he wanted.  Later in October 2008, the Veteran responded and indicated he wanted to testify at a videoconference hearing at the RO.  Such a hearing has not been scheduled.  


Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a video conference hearing before a Veterans Law Judge of the Board, unless otherwise indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


